       Case 2:18-cr-00422-SMB Document 969 Filed 05/12/20 Page 1 of 5



 1 Thomas H. Bienert, Jr. (admitted pro hac vice)
      tbienert@bmkattorneys.com
 2 Whitney Z. Bernstein (admitted pro hac vice)
      wbernstein@bmkattorneys.com
 3 BIENERT KATZMAN, PLC
   903 Calle Amanecer, Suite 350
 4 San Clemente, CA 92673
   Telephone: (949) 369-3700
 5 Facsimile: (949) 369-3701
 6 Attorneys for James Larkin
 7 Paul J. Cambria, Jr. (admitted pro hac vice)
      pcambria@lglaw.com
 8 Erin McCampbell (admitted pro hac vice)
      emccampbell@lglaw.com
 9 LIPSITZ GREEN SCIME CAMBRIA LLP
   42 Delaware Avenue, Suite 120
10 Buffalo, New York 14202
   Telephone: (716) 849-1333
11 Facsimile: (716) 855-1580
12 Attorneys for Michael Lacey
13 [Additional counsel listed on next page]
14
                       IN THE UNITED STATES DISTRICT COURT
15
                                FOR THE DISTRICT OF ARIZONA
16
17
     United States of America,                      CASE NO. 2:18-cr-00422-PHX-SMB
18
                   Plaintiff,                       DEFENDANTS LACEY, LARKIN,
19                                                  BRUNST, AND SPEAR’S NOTICE
            vs.                                     OF ERRATA RE EXHIBIT 6 TO
20                                                  MOTION TO DISMISS BASED ON
     Michael Lacey, et al.,                         OUTRAGEOUS GOVERNMENT
21                                                  MISCONDUCT INVADING
                   Defendants.                      ATTORNEY-CLIENT PRIVILEGE
22
23
24
25
26
27
28
                                                                  Case No. 2:18-cr-00422-PHX-SMB
     NOTICE OF ERRATA RE EXHIBIT 6 TO MOTION TO DISMISS BASED ON OUTRAGEOUS GOVERNMENT
                       MISCONDUCT INVADING ATTORNEY-CLIENT PRIVILEGE
       Case 2:18-cr-00422-SMB Document 969 Filed 05/12/20 Page 2 of 5



 1 Gary S. Lincenberg (admitted pro hac vice)
      glincenberg@birdmarella.com
 2 Ariel A. Neuman (admitted pro hac vice)
      aneuman@birdmarella.com
 3 Gopi K. Panchapakesan (admitted pro hac vice)
      gpanchapakesan@birdmarella.com
 4 BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
   DROOKS, LINCENBERG & RHOW, P.C.
 5 1875 Century Park East, 23rd Floor
   Los Angeles, California 90067-2561
 6 Telephone: (310) 201-2100
   Facsimile: (310) 201-2110
 7
   Attorneys for John Brunst
 8
   Bruce Feder (AZ Bar No. 004832)
 9   bf@federlawpa.com
   FEDER LAW OFFICE, P.A.
10 2930 E. Camelback Road, Suite 160
   Phoenix, Arizona 85016
11 Telephone: (602) 257-0135
12 Attorney for Scott Spear
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               2                  Case No. 2:18-cr-00422-PHX-SMB
     NOTICE OF ERRATA RE EXHIBIT 6 TO MOTION TO DISMISS BASED ON OUTRAGEOUS GOVERNMENT
                       MISCONDUCT INVADING ATTORNEY-CLIENT PRIVILEGE
        Case 2:18-cr-00422-SMB Document 969 Filed 05/12/20 Page 3 of 5



 1           Defendants Michael Lacey, James Larkin, John Brunst, and Scott Spear hereby
 2 file this Notice of Errata with respect to their Motion to Dismiss Based on Outrageous
 3 Government Misconduct Invading Attorney-Client Privilege [Dkt No. 940]: The
 4 document attached as Exhibit 6 to the Declaration of Ariel A. Neuman was a different
 5 May 18, 2018 letter from government counsel than was intended. Attached is a new
 6 declaration, with the replacement Exhibit 6.
 7
 8 DATED: May 12, 2020                           Thomas H. Bienert, Jr.
                                                 Whitney Z. Bernstein
 9
                                                 BIENERT KATZMAN PC
10
11                                               By:         s/ Thonas H. Beienert, Jr.
                                                                   Thomas H. Bienert, Jr.
12                                                     Attorneys for James Larkin
13
   Pursuant to the District’s Electronic Case Filing Administrative Policies and Procedures Manual
14 (Jan. 2020) § II (C) (3), Thomas H. Bienert, Jr., hereby attests that all other signatories listed, and
   on whose behalf this filing is submitted, concur in the filing’s content and have authorized its filing.
15
   DATED: May 12, 2020                          Paul J. Cambria, Jr.
16                                              Erin McCampbell
                                                LIPSITZ GREEN SCIME CAMBRIA LLP
17
18                                               By:         s/ Paul J. Cambria, Jr.
19                                                                 Paul J. Cambria, Jr.
                                                       Attorneys for Michael Lacey
20
21
22
23
24
25
26
27
28
                                                                  Case No. 2:18-cr-00422-PHX-SMB
     NOTICE OF ERRATA RE EXHIBIT 6 TO MOTION TO DISMISS BASED ON OUTRAGEOUS GOVERNMENT
                       MISCONDUCT INVADING ATTORNEY-CLIENT PRIVILEGE
       Case 2:18-cr-00422-SMB Document 969 Filed 05/12/20 Page 4 of 5



1 DATED: May 12, 2020                      Respectfully submitted,
2
                                           Gary S. Lincenberg
3                                          Ariel A. Neuman
                                           Gopi K. Panchapakesan
4                                          BIRD, MARELLA, BOXER, WOLPERT,
5                                          NESSIM, DROOKS, LINCENBERG &
                                           RHOW, P.C.
6
7
                                           By:         s/Gary S. Lincenberg
8                                                            Gary S. Lincenberg
9                                                Attorneys for John Brunst
10
11 DATED: May 12, 2020                     FEDER LAW OFFICE, P.A.

12                                         By:         s/ Bruce Feder
13                                                           Bruce Feder
                                                 Attorneys for Scott Spear
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                  Case No. 2:18-cr-00422-PHX-SMB
     NOTICE OF ERRATA RE EXHIBIT 6 TO MOTION TO DISMISS BASED ON OUTRAGEOUS GOVERNMENT
                       MISCONDUCT INVADING ATTORNEY-CLIENT PRIVILEGE
       Case 2:18-cr-00422-SMB Document 969 Filed 05/12/20 Page 5 of 5



1                                CERTIFICATE OF SERVICE
2            I hereby certify that on May 12, 2020, I electronically transmitted the attached document
     to the Clerk’s Office using the CM/ECF System for filing and transmittal of a Notice of
3    Electronic Filing to the CM/ECF registrants who have entered their appearance as counsel of
4    record.

5                                                      /s/ Toni Thomas
                                                       Toni Thomas
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                Case No. 2:18-cr-00422-PHX-SMB
     DEFENDANTS LACEY, LARKIN, BRUNST, AND SPEAR’S NOTICE OF ERRATA RE MOTION TO DISMISS
     BASED ON OUTRAGEOUS GOVERNMENT MISCONDUCT INVADING ATTORNEY-CLIENT PRIVILEGE
      Case 2:18-cr-00422-SMB Document 969-1 Filed 05/12/20 Page 1 of 4



 1 Thomas H. Bienert, Jr. (admitted pro hac vice)
      tbienert@bmkattorneys.com
 2 Whitney Z. Bernstein (admitted pro hac vice)
      wbernstein@bmkattorneys.com
 3 BIENERT KATZMAN, PLC
   903 Calle Amanecer, Suite 350
 4 San Clemente, CA 92673
   Telephone: (949) 369-3700
 5 Facsimile: (949) 369-3701
 6 Attorneys for James Larkin
 7 Paul J. Cambria, Jr. (admitted pro hac vice)
      pcambria@lglaw.com
 8 Erin McCampbell (admitted pro hac vice)
      emccampbell@lglaw.com
 9 LIPSITZ GREEN SCIME CAMBRIA LLP
   42 Delaware Avenue, Suite 120
10 Buffalo, New York 14202
   Telephone: (716) 849-1333
11 Facsimile: (716) 855-1580
12 Attorneys for Michael Lacey
13 [Additional counsel listed on next page]
14
15                           UNITED STATES DISTRICT COURT
16                              FOR THE DISTRICT OF ARIZONA
17
18 United States of America,                        CASE NO. 2:18-cr-00422-004-PHX-
                                                    SMB
19                 Plaintiff,
                                                    DECLARATION OF ARIEL A.
20          vs.                                     NEUMAN IN SUPPORT OF
                                                    DEFENDANTS' NOTICE OF
21 Michael Lacey, et al.,                           ERRATA RE EXHIBIT 6 TO
                                                    MOTION TO DISMISS BASED ON
22                 Defendants.                      OUTRAGEOUS GOVERNMENT
                                                    MISCONDUCT INVADING
23                                                  ATTORNEY-CLIENT PRIVILEGE
24
25
26
27
28                                                          Case No. 2:18-cr-00422-004-PHX-SMB
        DECLARATION OF ARIEL A. NEUMAN IN SUPPORT OF DEFENDANTS' NOTICE OF ERRATA RE
        EXHIBIT 6 TO MOTION TO DISMISS BASED ON OUTRAGEOUS GOVERNMENT MISCONDUCT
                             INVADING ATTORNEY-CLIENT PRIVILEGE
     Case 2:18-cr-00422-SMB Document 969-1 Filed 05/12/20 Page 2 of 4



 1 Gary S. Lincenberg (admitted pro hac vice)
      glincenberg@birdmarella.com
 2 Ariel A. Neuman (admitted pro hac vice)
      aneuman@birdmarella.com
 3 Gopi K. Panchapakesan (admitted pro hac vice)
      gpanchapakesan@birdmarella.com
 4 BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
   DROOKS, LINCENBERG & RHOW, P.C.
 5 1875 Century Park East, 23rd Floor
   Los Angeles, California 90067-2561
 6 Telephone: (310) 201-2100
   Facsimile: (310) 201-2110
 7
   Attorneys for John Brunst
 8
   Bruce Feder (AZ Bar No. 004832)
 9   bf@federlawpa.com
   FEDER LAW OFFICE, P.A.
10 2930 E. Camelback Road, Suite 160
   Phoenix, Arizona 85016
11 Telephone: (602) 257-0135
12 Attorney for Scott Spear
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             2             Case No. 2:18-cr-00422-004-PHX-SMB
       DECLARATION OF ARIEL A. NEUMAN IN SUPPORT OF DEFENDANTS' NOTICE OF ERRATA RE
       EXHIBIT 6 TO MOTION TO DISMISS BASED ON OUTRAGEOUS GOVERNMENT MISCONDUCT
                            INVADING ATTORNEY-CLIENT PRIVILEGE
      Case 2:18-cr-00422-SMB Document 969-1 Filed 05/12/20 Page 3 of 4



 1         I, Ariel A. Neuman, declare as follows:
 2         1.    I am an active member of the Bar of the State of California and a
 3 Principal with Bird, Marella, Boxer, Wolpert, Nessim, Drooks, Lincenberg & Rhow, A
 4 Professional Corporation, attorneys of record for Defendant John Brunst in this action.
 5 I make this declaration in support of Defendants Lacey, Larkin, Brunst, And Spear’s
 6 Notice Of Errata Re Exhibit 6 To Motion To Dismiss Based On Outrageous
 7 Government Misconduct Invading Attorney-client Privilege. Except for those matters
 8 stated on information and belief, I make this declaration based upon personal
 9 knowledge and, if called upon to do so, I could and would so testify.
10         2.    Attached is a replacement Exhibit 6, which is a true and correct copy of
11 the May 18, 2018 correspondence from government counsel which is referenced in the
12 Motion. My prior declaration mistakenly attached a different May 18, 2018 letter from
13 government counsel. I respectfully request that the Court consider this replacement
14 Exhibit 6 when considering the Motion.
15         I declare under penalty of perjury under the laws of the United States of America
16 that the foregoing is true and correct, and that I executed this declaration on May 12,
17 2020, at Los Angeles, California.
18
19                                              s/ Ariel A. Neuman
                                                Ariel A. Neuman
20
21
22
23
24
25
26
27
28
                                             3             Case No. 2:18-cr-00422-004-PHX-SMB
       DECLARATION OF ARIEL A. NEUMAN IN SUPPORT OF DEFENDANTS' NOTICE OF ERRATA RE
       EXHIBIT 6 TO MOTION TO DISMISS BASED ON OUTRAGEOUS GOVERNMENT MISCONDUCT
                            INVADING ATTORNEY-CLIENT PRIVILEGE
     Case 2:18-cr-00422-SMB Document 969-1 Filed 05/12/20 Page 4 of 4



1                                CERTIFICATE OF SERVICE
2            I hereby certify that on May 12, 2020, I electronically transmitted the attached document
     to the Clerk’s Office using the CM/ECF System for filing and transmittal of a Notice of
3    Electronic Filing to the CM/ECF registrants who have entered their appearance as counsel of
4    record.

5                                                      /s/ Toni Thomas
                                                       Toni Thomas
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             4             Case No. 2:18-cr-00422-004-PHX-SMB
       DECLARATION OF ARIEL A. NEUMAN IN SUPPORT OF DEFENDANTS' NOTICE OF ERRATA RE
       EXHIBIT 6 TO MOTION TO DISMISS BASED ON OUTRAGEOUS GOVERNMENT MISCONDUCT
                            INVADING ATTORNEY-CLIENT PRIVILEGE
Case 2:18-cr-00422-SMB Document 969-2 Filed 05/12/20 Page 1 of 4




                 Exhibit 6
       Case 2:18-cr-00422-SMB Document 969-2 Filed 05/12/20 Page 2 of 4
                                                                                 U.S. Department of Justice


                                                                                 United States Attorney
                                                                                 District of Arizona

                                                Two Renaissance Square                        Main: (602) 514-7500
                                                40 N. Central Ave., Suite 1800            Main Fax: (602) 514-7693
                                                Phoenix, AZ 85004-4408                   Direct Fax: (602) 514-7450

                                                May 18, 2018


Mike Piccarreta, Esq.
Piccarreta Davis Keenan Fidel PC
2 East Congress Street, Suite 1000
Tucson, AZ 85701

VIA EMAIL

       Re:    Your Letter of May 17, 2018

Dear Mike:
       We wish to respond to your May 17, 2018, letter. The letter requested the immediate
disclosure of Mr. Ferrer’s statements to law enforcement. We continue to struggle with your
position that his statements are relevant to the Motion to Disqualify Counsel. You generally
argue that his statements are relevant to this motion “as they relate to waiver,” but fail to
explain (or provide any authority) what his waiver has to do with the apparent conflict of DWT
and HCM. 1 As you know, he specifically advised, through his counsel, that he does not waive
this conflict. In sum, whether Mr. Ferrer has waived the attorney-client privilege, which you
claim you need the interview reports to explore, is an entirely different issue from whether
he’s waived his right to loyalty by former counsel under ER 1.9,which he hasn’t. With all due
respect, you are conflating the two issues.

        First, as you know, we had two telephonic calls with defense counsel prior to the filing
of our Motion to Disqualify in an effort to exchange legal support for our position. In addition,
we met with you for over an hour to discuss the disqualification issue, among others. At no
time have you or any of the subject attorneys (DWT and HCM) provided us any authority for
the position that no conflict exists. You also failed to provide any authority in your May 17
letter except a general 6th Amendment argument.



       1
        As noted during our meetings it still remains unclear what Mr. Padilla’s interest is in
this motion as the attorneys that pose the conflict do not represent him currently nor did they
ever. Because HCM is represented by separate, and independent counsel, we presume that
your efforts are on behalf of DWT only.
        Case 2:18-cr-00422-SMB Document 969-2 Filed 05/12/20 Page 3 of 4
May 18, 2018
Page 2 of 3

       In any event, there are no finalized reports of the April 5 interview of Mr. Ferrer and or
any subsequent interviews in existence. Other investigators and prosecutors from the Attorney
General Offices in Texas and California have been present at Mr. Ferrer’s interviews, but only
a single federal agent is preparing the reports. Again, the reports prepared by the federal agent
have not been finalized.
       Second, even if those reports were finalized they still would not be discoverable at this
juncture. First, as I explained to you during our meeting, statements have to be adopted by the
witness first before they are considered Jencks Act statements. United States v. Morris, 957
F.2d 1391, 1402 (7th Cir. 1992) (“[T]he documents are not statements producible under the
Jencks Act because they were neither signed nor adopted . . . and further because they are not
a verbatim recital . . . but rather only an agent’s summary”). In addition, even if Mr. Ferrer
provided Brady material the Jencks Act would still govern the timing of disclosure. United
States v. Alvarez, 358 F.3d 1194, 1211 (9th Cir. 2004) (“When the defense seeks evidence
which qualifies as both Jencks and Brady material, the Jencks Act standards control”). At any
rate, during our meeting we further advised you that we intended to comply with the
scheduling order but would make every effort to provide you available discovery, including
search warrant affidavits, by the end of May to accommodate your June vacation. We never
promised that we would provide Mr. Ferrer’s statements made recently in proffer interviews
even if they existed. Respectfully, you are misrepresenting our position.

       Third, as you know, the Jencks Act, codified at 18 U.S.C. § 3500, provides that the
statements of a government witness are discoverable after the witness has testified on direct
examination at trial. But here, the parties agreed to designate the case complex (doc. 64) and
negotiated a scheduling order adopted by the Court (doc. 131). The parties specifically agreed
that Jencks Act statements will be disclosed on February 25, 2019 —nearly eleven months
before trial and well beyond our obligation. (Id.)

       Fourth, aside from having no legal obligation to provide Jencks Act statements of Mr.
Ferrer at this juncture (if they existed), we have legitimate law enforcement reasons for not
disclosing a variety of reports from Mr. Ferrer and others. The scheduling order specifically
includes a date by which the government must supersede the current indictment (July 30,
2018). As we advised you at our meet and confer, we have additional targets and evidence
that we are investigating and intend to present to the grand jury. To disclose statements (that
we are not required to disclose) would compromise an ongoing investigation. Cf. United States
v. Nava-Salazar, 30 F.3d 788, 801 (7th Cir. 1994) (rejecting challenge to district court order
deferring discovery pending a superseding indictment, where “[p]remature disclosure…would
have jeopardized the investigation of a major drug operation” and “could have threatened the
life and safety of a number of the persons involved”).

       In short, even if we had Jencks Act statements of Mr. Ferrer related to his recent
interviews we would neither be legally obligated nor required to disclose those statements
now. This is especially true where, as here, the parties have already negotiated a date when
        Case 2:18-cr-00422-SMB Document 969-2 Filed 05/12/20 Page 4 of 4
May 18, 2018
Page 3 of 3

those reports will be disclosed. Here, you have not articulated any basis for why those
statements must be disclosed nine months before the deadline. We do not see any relevance
to the Motion to Disqualify and have been provided no legal authority supporting your
position. In addition, counsel representing HCM on the disqualification issue has not
requested these statements.

        Lastly, if you have authority please provide it before filing a motion so that we can
meaningfully consider your position. Also, in fairness, please attach both our May 3 letter and
this letter to any motion (e.g., motion for extension of time to file a response, motion to compel
disclosure, etc.), so that the court can fully appreciate our attempts at resolving this issue
without a hearing.


                                                       Sincerely,

                                                       ELIZABETH A. STRANGE
                                                       First Assistant United States Attorney
                                                       District of Arizona

                                                       /s Kevin Rapp
                                                       KEVIN M. RAPP
                                                       Assistant U.S. Attorney




KMR/zs
